  Case: 1:17-md-02804-DAP Doc #: 2564 Filed: 09/03/19 1 of 6. PageID #: 412886




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Track One Cases                                )
                                                )   OPINION AND ORDER DENYING
                                                )   TEVA AND ACTAVIS GENERIC
                                                )   DEFENDANTS’ MOTION FOR
                                                )   SUMMARY JUDGMENT


       Before the Court is the Teva and Actavis Generic Defendants’ Motion for Summary

Judgment (Doc. #: 1891). For the reasons set forth below, the Motion is DENIED.

                                            *   *   *   *   *

       Against Teva and Actavis Generic (the “Teva Defendants”1), Plaintiffs assert claims based

on two factual theories: (1) fraudulent marketing; and (2) failure to maintain effective controls

against diversion.   The Teva Defendants seek summary judgment on all claims,2 asserting


       1
               “Teva” includes: Cephalon and Teva USA. “Actavis Generic” includes: Watson
Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc.; Warner Chilcott Company, LLC; Actavis
South Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC; Actavis Totowa LLC;
Actavis Kadian LLC; Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc.-Salt Lake
City; and Actavis Laboratories FL, Inc. f/k/a Watson Laboratories, Inc.-Florida. As in the Teva
Defendants’ Motion, the Court refers to these companies collectively and does not delineate
between the conduct of individual companies within this group. See Teva Mem. at 1-17 (Doc. #:
1891-2).
       2
                Plaintiffs’ remaining claims in this case are: (1) public nuisance based on Ohio
statutory law; (2) public nuisance based on Ohio common law, styled “absolute public nuisance;”
(3) violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”); (4) violation
of the Ohio Corrupt Practices Act; and (5) civil conspiracy under Ohio common law.
     Case: 1:17-md-02804-DAP Doc #: 2564 Filed: 09/03/19 2 of 6. PageID #: 412887



Plaintiffs do not have sufficient evidence to show: (1) the Teva Defendants engaged in the

allegedly wrongful conduct; or (2) any such conduct caused cognizable harm to Plaintiffs. The

Court addresses these arguments below.



I.       Legal Standard.

         The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Plaintiffs’ Summary Judgment Motions Addressing the Controlled Substances

Act, see Doc. #: 2483.



II.      Analysis.

         A.     Fraudulent Marketing.

                1.       Evidence to Support Claims.

         The Teva Defendants assert that, as a matter of law, Plaintiffs cannot show they engaged

in fraudulent marketing activity within the statute of limitations period, i.e. after October of 2012.3

Plaintiffs respond that, after 2012, the Teva Defendants engaged in indirect fraudulent marketing

activities, such as funding front groups, sponsoring a book ghostwritten by the American Pain

Foundation, and other promotional endeavors.4 See Pls. Opp. at 14-15 (Doc. #: 2220).



         3
                Whether the doctrine of equitable tolling applies to the limitations period is the
subject of another motion for summary judgment that is currently pending before the Court. See
Doc. #: 1896. For purposes of deciding the current motion filed by the Teva Defendants, the Court
relies on alleged conduct that occurred within the agreed limitations period, i.e. after October of
2012.
         4
                Plaintiffs contend that, before 2012, the Teva Defendants engaged in direct
fraudulent marketing activities, including those for which they have been subject to criminal
prosecution and other corrective actions by the Federal Drug Administration (“FDA”). See, e.g.,
Pls. Opp. at 5-13 (Doc. #: 2220); Pls. Ex. 32 (Doc. #: 2236-16) (2008 guilty plea agreement by

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 2564 Filed: 09/03/19 3 of 6. PageID #: 412888



       For example, Plaintiffs point to evidence that, in 2015, Teva sponsored a “Pain Matters”

program that featured doctors discussing “Evolving Roles, Same Goals: The Changing Landscape

of Pain Management.” Pls. Ex. 109 at ECF pp. 2-3 (Doc. #: 2257-7). One of the doctors, Jeff

Gudin, noted that the “progressive” increase in opioid prescriptions, from 1991 to 2013, was the

result of “improved abilities [by doctors] to assess pain,” and their “willingness to treat chronic

pain with a treatment regimen that includes opioids.” Id. at ECF p. 7. Gudin recognized this

greater volume had also resulted in issues related to misuse, abuse, and diversion, which he said

highlighted “the need to develop strategies to prevent prescription opioid misuse and abuse.” Id.

Next, Gudin cited a study which he said found: “only 3.27 percent of patients being treated with

chronic opioid therapy had a high likelihood of abuse or addiction . . . and a 25 times lower rate

of abuse or addiction in patients who didn’t have a prior history of abuse or addiction.” Id. at ECF

p. 8 (emphasis added). Gudin opined that it was “important” to “recognize that the risk is . . .

relatively low for patients with chronic non-malignant pain who don’t have a previous history of

addiction.” Id. (emphasis added).

       Plaintiffs’ expert, on the other hand, has opined that the rates of opioid misuse following

medical use range from 21 to 29 percent, with opioid addiction risk ranging from eight to 12

percent, with even higher rates for individuals who are on high doses of opioids for long periods

of time. See Keyes Rpt. at 11-16 (Doc. #: 1868-4) (expert report of epidemiologist, Katherine

Keyes). In light of conflicting evidence like this, which suggests the rate of addiction is actually

much higher than that conveyed by the Teva Defendants’ spokesperson,5 the record presents


Cephalon for marketing activities regarding Actiq); Pls. Ex. 82 (Doc. #: 2247-3) (2009 letter
informing Cephalon about FDA violations regarding promotional materials for Fentora).
       5
               The Court rejects the Teva Defendants’ argument that Plaintiffs cannot show an
agency relationship existed between the Teva Defendants and the third parties they “partially”

                                                 3
  Case: 1:17-md-02804-DAP Doc #: 2564 Filed: 09/03/19 4 of 6. PageID #: 412889



genuine issues of material fact regarding whether the Teva Defendants engaged in misleading

promotional activities after 2012. Accordingly, summary judgment is not warranted on this

ground.



               2.     Causation of Harm.

       The Teva Defendants assert Plaintiffs cannot show their marketing activities caused harm

in the Track One Counties. See Teva Mem. at 12-15 (Doc. #: 1891-2). More specifically, the

Teva Defendants contend Plaintiffs cannot: (1) identify a single prescriber in Ohio who relied on

their allegedly false marketing; or (2) show any such prescription actually caused the harms for

which Plaintiffs seek relief. See Teva Mem. at 13-15 (Doc. #: 1891-2).

       As discussed more fully in the Court’s Order Denying Defendants’ Motion for Summary

Judgment on Causation (Doc. #: 2561), Plaintiffs have presented sufficient evidence upon which

a factfinder could reasonably conclude that Defendants’ misleading marketing activities resulted

in a substantial increase in the supply of prescription opioids, which, in turn, proximately caused

harm to Plaintiffs. See Order at 3-6 (Doc. #: 2561). This same analysis applies to the Teva

Defendants.6 See id.; see also Doc. #: 2421-3 (Teva’s marketing plan, noting consultant meetings

and medical education programs proved incredibly effective in driving prescription growth). In


funded. Teva Mem. at 11-12 (Doc. #1891-2). In the “Pain Matters” presentation, Gudin told the
audience: “this program was developed by Teva Pharmaceuticals, . . . the three of us are presenting
on behalf of Teva, and . . . we’ve been compensated by Teva to give this presentation.” Pls. Ex.
109 at ECF pp. 3 (Doc. #: 2257-7). Clearly, material fact issues exist in this regard.
       6
                 The Court rejects the Teva Defendants’ assertion that, as a matter of law, a
prescriber could not have been misled because he or she was required to pass an FDA-approved
test on the safety risks and efficacy of Actiq and/or Fentora. See Teva Mem. at 13 (Doc. #: 1891-
2). Whether doctors were misled by the allegedly misleading marketing materials is a question of
fact for the jury.


                                                4
  Case: 1:17-md-02804-DAP Doc #: 2564 Filed: 09/03/19 5 of 6. PageID #: 412890



other words, construing the evidence in a light most favorable to Plaintiffs, the record supports an

inference that the Teva Defendants’ alleged promotional misconduct was a substantial factor in

producing the harm allegedly suffered by Plaintiffs. See Order at 5-7 (Doc. #: 2561) (citing Pang

v. Minch, 53 Ohio St. 3d 186, 559 N.E.2d 1313, 1324 (Ohio 1990) and BCS Servs., Inc. v.

Heartwood 88, LLC, 637 F.3d 750, 758 (7th Cir. 2011)). Accordingly, the Teva Defendants are

not entitled to summary judgment on this ground.



       B.      Failure to Maintain Effective Controls.

       The Teva Defendants assert Plaintiffs cannot show: (1) they failed to maintain effective

controls against diversion; or (2) any such failure proximately caused harm to Plaintiffs. See Teva

Mem. at 15-17 (Doc. #: 1891-2). As noted in the Court’s previous order, Plaintiffs have produced

evidence upon which a jury could reasonably conclude: (1) each Manufacturer, including these

Defendants, failed to maintain effective controls against diversion; and (2) these failures were a

substantial factor in producing the alleged harm suffered by Plaintiffs. See Order at 8 (Doc. #:

2561); see also Rafalski Rpt. at ECF pp. 178-185 (Doc. #: 1999-21) (detailing deficiencies in

Teva’s suspicious order monitoring and due diligence procedures); Pls. Opp. at 17-18 (Doc. #:

2220) (same). For the same reasons, the Teva Defendants are not entitled to summary judgment

on this ground.




                                                 5
  Case: 1:17-md-02804-DAP Doc #: 2564 Filed: 09/03/19 6 of 6. PageID #: 412891



III.   Conclusion.

       For the reasons stated above, the Court DENIES the Teva and Actavis Generic

Defendants’ Motion for Summary Judgment (Doc. #: 1891).



             IT IS SO ORDERED.


                                            /s/ Dan Aaron Polster Sept. 3, 2019
                                            DAN AARON POLSTER
                                            UNITED STATES DISTRICT JUDGE




                                           6
